UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:April 17, 2013 UNIVERSAL FOREST PRODUCTS, INC. (Exact Name of Registrant as Specified in Charter) Michigan 00-22684 38-1465835 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2801 East Beltline, N.E. Grand Rapids, Michigan (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (616) 364-6161 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Section 5. Corporate Governance and Management Item 5.07. Submission of Matters to a Vote of Security Holders On April 17, 2013, the Company held its 2013 Annual Meeting of Shareholders.The matters listed below were submitted to a vote of the shareholders through the solicitation of proxies; the proposals are described in detail in the Company’s Proxy Statement dated March 4 2013.The voting results are as follows: Proposal 1 – Election of Directors The following individuals were elected to serve as directors of the Company to hold office until the 2016 Annual meeting of Shareholders, under the terms of the Company's Bylaws: Nominee For Withheld Non-Votes William G. Currie John M. Engler Bruce A. Merino Proposal 2 – Ratification of the Appointment of Ernst & Young LLP as the Company's Independent Registered Public Accounting firm for fiscal 2013 The shareholders ratified the appointment of Ernst & Young LLP to serve as the Company's independent registered public accounting firm for fiscal 2013. For Against Abstain Proposal 3 – Advisory (Non-Binding) Vote on Executive Compensation The shareholders approved the proposed resolution to approve the compensation of the Company's named executive officers, as disclosed pursuant to the compensation disclosure rules of the SEC. For Against Abstain Non-Votes Proposal 4 – Proposal to Amend the Company's Equal Employment Opportunity Policy The shareholders did not approve the proposal, submitted by the New York State Common Retirement Fund, to amend the Company's Equal Opportunity Employment Policy. For Against Abstain Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:April 17, 2013 UNIVERSAL FOREST PRODUCTS, INC. (Registrant) By: /s/ Michael R. Cole Michael R. Cole Principal Financial Officer and Treasurer
